Citation Nr: 0709590	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to May 26, 2004, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the VA Regional 
Office (RO).  In that decision, the RO granted service 
connection for PTSD, and assigned an effective date of May 
26, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the substantive appeal received in January 2006, the 
veteran requested a Board hearing to be held at the local VA 
RO before a Veterans Law Judge at the Board.  See 38 C.F.R. § 
20.700(e) (2006).

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested videoconference hearing.  Therefore, a remand is 
required for the scheduling of a travel Board hearing.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2006).

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The appellant should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the appellant 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



